Citation Nr: 0200707	
Decision Date: 01/18/02    Archive Date: 01/25/02

DOCKET NO.  00-06 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), with major depression, currently evaluated 
as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to February 
1971, from February 1971 to September 1971, and from 
September 1971 to April 1973.  The veteran's last period of 
service was terminated by a discharge characterized as Under 
Other than Honorable Conditions.  In an Administrative 
Decision dated in January 1998, the RO determined that the 
veteran's period of service from June 1, 1970, to May 31, 
1972, represented honorable service for VA compensation and 
benefits purposes. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  

Initially, the Board notes that the veteran's appeal 
originally included the issue of entitlement to service 
connection for depression.  During the pendency of the 
appeal, an April 2001 rating decision granted service 
connection for depression and combined the rating of the 
disorder with the veteran's disability rating for PTSD.  The 
veteran was notified and did not file a notice of 
disagreement.  Therefore, the action of the RO in combining 
the two disorders as one disability is not presently in 
appellate status.  See Grantham v. Brown, 114 F.3d 1156 
(1997).


REMAND

The veteran testified at a Travel Board hearing in September 
2001 that he was receiving ongoing outpatient psychiatric 
treatment from the VA medical center (VAMC) in Shreveport, 
Louisiana.  The veteran also apparently was an inpatient at 
the same facility in July 1999 as reflected in the VA 
Compensation and Pension (C&P) psychiatric examination dated 
in April 2000.  That examiner also referred to progress notes 
that reported that the veteran refused admission in March 
2000.  The Board notes that there are some VA treatment 
records associated with the claims folder, however, they do 
not appear to be complete, as the records indicate that the 
primary treatment provided to the veteran was unrelated to 
his service-connected disability.  The current psychiatric 
treatment records, the July 1999 hospitalization report as 
well as the clinical records referred to in the report of the 
April 2000 VA examination should be obtained and associated 
with the claims folder.

The Board also notes that the veteran submitted a letter from 
a private psychologist, Mitchell Young, Ph.D., in December 
1999.  Dr. Young reported that he had treated the veteran in 
group therapy for approximately six months as of December 
1999.  In her August 2000 statement, the veteran's spouse 
referred to the veteran having received ongoing group therapy 
for approximately one year.  There are no records from 
Dr. Young associated with the claims folder.  The treatment 
records from Dr. Young should also be requested and 
associated with the claims folder if available.

The veteran provided a copy of a Social Security 
Administration (SSA) decision that found the veteran too 
disabled to work in January 2001.  The disabilities listed as 
contributing to this determination included PTSD and major 
depression.  However, the decision failed to fully identify 
the medical evidence relied on in making the decision.  
Further, no medical evidence was submitted along with the 
decision.  A copy of all supporting clinical documents relied 
on by the SSA in making their disability decision may be 
useful in the adjudication of the current claim.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that although a determination of the Social Security 
Administration is not controlling for VA determination, it is 
pertinent to the present claim.  Collier v. Derwinski, 1 Vet. 
App. 413, 417 (1991).  In that this evidence may be relevant 
to a determination as to the severity of the veteran's 
disability, the Board is of the opinion that any additional 
medical records and documents pertaining to a SSA 
determination should be obtained and associated with the 
claims folder.

Further, the veteran was provided with a VA C&P examination 
of his disability in February 2001.  The examiner noted that 
the veteran reported that his symptoms had improved somewhat 
since his last examination in April 2000.  However, at his 
September 2001 hearing, the veteran reported significantly 
more impairment from his disability.  Therefore, a new VA 
examination is in order to assess the veteran's level of 
disability, to include the level of social and industrial 
impairment.

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of VA with respect 
to the duty to assist. This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date. Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board notes 
that the RO advised the veteran of this change in law by way 
of the supplemental statement of the case issued in April 
2001.

VA has recently issued final regulations to implement these 
statutory changes.  See Duty to Assist, 66 Fed. Reg. 45620-
32. (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), not 
applicable in this case, the changes "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45629.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law in regard to the 
additional development required.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107). 

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for PTSD and/or 
depression since April 1997.  After 
securing any necessary authorizations, 
the RO should request copies of all 
indicated records, which have not been 
previously secured and associate them 
with the claims folder.  In particular, 
reports of Shreveport VAMC inpatient 
treatment in July 1999, ongoing 
outpatient psychiatric treatment, and 
progress notes of refused admission in 
March 2000, as well as reports of 
treatment by Mitchell Young, Ph.D., 
should be obtained. 

If after making reasonable efforts, the 
RO is unable to obtain all of the 
relevant records so sought, the RO must 
provide the veteran with written 
notification that it was unable to obtain 
records with respect to the claim.  Such 
notification must be in compliance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (codified at 38 U.S.C. § 
5103A).  A copy of the notice must be 
associated with the claims file.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the current severity of his 
PTSD with depression.  Any special 
studies deemed necessary by the examiner, 
including psychological testing, should 
be accomplished.  The examiner should 
identify all of the symptoms or 
manifestations of the veteran's PTSD and 
depression.  Comments on the severity of 
the symptoms, and the impact of PTSD and 
depression symptomatology upon the 
veteran's daily functioning, should be 
included.  The examiner should indicate 
whether the veteran's PTSD with 
depression is productive of total 
occupational and social impairment, due 
to such symptoms as: gross impairment in 
thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for name of close relatives, own 
occupation, or own name.  The complete 
rationale for any opinion expressed 
should be provided.

The claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior to the 
examination.  The RO should inform the 
veteran of all consequences of his 
failure to report for the examination in 
order that he may make an informed 
decision regarding his participation in 
said examination.

4.  After the above examination is 
conducted, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the report 
does not include sufficient data or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2.

5.  The RO must also review the claims 
folder and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied.

6.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative, if 
any, should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


